Title: To James Madison from Josef Yznardy, 1 February 1808
From: Yznardy, Josef
To: Madison, James



Sir,
Consular Office of the United States Cadiz 1st. February 1808.

The enclosed Document will prove the manner I have acted with Capt. Charles H. Hunt, who has brought me into troubles, as on the Eve of his sailing an order was issued by this Governor to detain the Vessel & bring her Rudder ashore; not knowing the motives I officiated with his Excellency concerning them; Capt. Hunt addressed me a petition claiming his property, on which I insisted; and the result was a request from his Excy. that I should, with the Capt. assist at his House, as I did, where  appeared claiming Credits they had against the Ship, and declaiming that she was Spanish property cover’d by said Hunt, who firmly sustained the Contrary, but at last confessed a private nt, and of course the false Sale was cancelled and he was order’d to prison.
I requested of his Excy. to give him up to me, with an offer that I would send him to America to be tried.  I shipped him on board the Brig Aurora Capt. Goodwin bound to Boston, but he fell sick & was put in the Hospital, from where he eloped, without Knowing where he went to.  Pray Sir what error have I committed on this business to be accused, after acting so prudently and in so disinterested a manner as I have, considering myself free of all responsibility, as no Man is so wise as to penetrate intentions fomented by malicious persons.  I trouble you Sir with such trivial information, for in case they should be represented under false principals; as it appears to me a new conspiration is fomenting against me, and to free myself from any charge, I take the liberty to bring to your recollection the circumstances respecting the Vessels here under mentioned.
The Mary of New York Capt. Alexander Wood was Stranded in this Bay 21. Decr. 805.  Of course the Owners made an abandonment, and she was advertised for Sale, which took place in this Office, and bought by Capt. Samuel Young of the American Ship Abby & Sally of Providence, in whose favor the Papers were endorsed, as advised that Office in due time.
The Peggy of Norfolk Capt. Edmd. Richardson, was also Sold at Public Auction in this Office d. October 805. at the request of the Capn. and was purchased by Capt. Saml. G. Nicoll’s of the American Ship Sally of New York, to whom the Papers were deliver’d as Pr acknowledgment of the Secretary of the Treasury under date of the 10. October 805.
Permit me Sir to acquaint you that it is almost impossible for any honorable Man to serve the Consular Office with integrity, as the Americans are the very persons that puts them in the way of acting wrong imperceptibly, and when the Consuls  the like, they reveal against him and foment accusations.  On the 25th. October 806. the American Eliza of New Bedford Thomas Adams Master was stranded in this Bay and sold at Public Auction in this Office.  The Consignee wished that the Capn. should purchase her for account of the Owners, to which he did not agree, but after joined with Mr. Meade and bought her for their Account: which I did not Know untill some time past, that said Vessell returned to this Port and took a Cargo of Wine for England on freight covering the property in the name of some American Merchants  It is certainly very hard & strange that the very Man that bought this and other propertys should be my accuser.  With Sentiments of due consideration I have the honor to be with profound Respect, Sir Your devoted & most obedt. Servant

Josef Yznardy


Mr Hackley influenced by Mr. Meade as appears by the Correspondce.  contradicted by me.

